Olographic Will—Insufficient Signature.—The fact that a testamentary paper is commenced and also indorsed in the handwriting of the testator, “This is my Will,” is unavailing to constitute it an olographic will if not signed.Olographic Will—Insufficient Signature.—A testamentary instrument in the handwriting of the testator, not having any signature, but containing the testator’s name in an unwitnessed attestation clause, cannot be given effect as an olographic will.Olographic Will—Attestation Clause.—If one makes a will entirely in his own handwriting, does not sign it, and attaches an attestation clause unsubscribed by witnesses, the presumption is that he intends to acknowledge and publish it in the presence of witnesses, and it is therefore incomplete as a testamentary paper.